DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 16, 2020 has been entered.
 
Response to Amendment
	This Office Action has been issued in response to Applicant’s Communication of amended application S/N 16/360,892 filed on September 21, 2020.  Claims 1 to 11, and 13 to 21 are currently pending with the application.
		
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/16/2020, and 01/05/2021, were filed before the mailing date of the first action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 3, 6-8, 10, 11, and 16 to 18, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Wedgeworth, III (U.S. Publication No. 2016/0364427), in view of Sharifi (U.S. Patent No. 10,318,543), and further in view of Poplavski et al. (U.S. Publication No. 2016/0063336) hereinafter Poplavski.
	As to claim 1:
	Wedgeworth discloses:
	A method, comprising: 
accessing, by one or more processors, a plurality of record objects of a system of record corresponding to a data source provider, each record object of the plurality of record objects corresponding to a record object type and having one or more object field-value pairs, each object field-value pair of the record object associating an object field value to a corresponding object field of the record object [Paragraph 0008 teaches receiving a plurality of data records received from a plurality of different data sources, where the records are associated with entities, and have fields and data in the fields, hence, field value pairs; Paragraph 0041 teaches the ; 
maintaining, by the one or more processors, a plurality of node profiles corresponding to a plurality of entities, each node profile of the plurality of node profiles including one or more node field-value pairs, each node field-value pair of the node profile associating a node field value to a corresponding node field of the node profile [Paragraph 0008 teaches storing a plurality of data records, wherein each of the data records is associated with an entity, each record containing field and data values corresponding to the fields; Paragraph 0043 teaches data may be organized into data node networks having multiple data nodes/records that are all associated with a single entity]; 
identifying, by the one or more processors, a subset of node field-value pairs from the one or more node field-value pairs of the plurality of node profiles [Paragraph 0008 teaches receiving a data record to be evaluated for accuracy, and retrieving a group of data records from the stored plurality of data records, where each record has a data field corresponding to a data field of the data record to be evaluated, in other words, identifying a subset of node-field value pairs from the one or more node field-value pairs that correspond to the node-field value pair; Paragraph 0041 teaches retrieving all pertinent data records that may be relevant to the accuracy assessment];
identifying, by the one or more processors, for each node field-value pair included in the subset, (i) an entity of the plurality of entities that corresponds with the node profile that includes the node field-value pair and (ii) a particular record object of the plurality of record objects that is associated with the entity [Paragraph 0042 teaches retrieving, through the entity resolution system, all data that may pertain to the same entity as the entity of the candidate data records, where the candidate data records are the records to be evaluated, therefore, identifying the ;
comparing, by the one or more processors, each node field-value pair of the subset of node field-value pairs with a corresponding object field-value pair of the particular record object of the plurality of record objects [Paragraph 0008 teaches determining a matching score for each of the retrieved data fields in each of the retrieved group of data records and the corresponding data fields in each of the received records to be evaluated, therefore, comparing each of the retrieved stored record fields with the corresponding received records fields; Paragraph 0044 teaches once the same entity data has been identified, matching the corresponding fields of the records to each field of the data records of the same entity, therefore comparing the fields with corresponding fields of the particular records]; 
based on comparing each node field-value pair of the subset of node field-value pairs with the corresponding object field-value pair of the plurality of record objects, determining, by the one or more processors a first number of matches between node field-value pairs of the subset of node field-value pairs and corresponding object field-value pairs of the plurality of record objects [Paragraph 0054 teaches data accuracy score (representing the trust score) formula including the matching score; Paragraph 0058 teaches m is the normalized matching score for the field candidate record and the corresponding field, and is normalized by summing all the individual match values and dividing by the count, where the count is the number of matches, therefore, determining a number of matches between corresponding field-value pairs], and 
determining a second number of mismatches between the node field-value pairs of the subset of node field-value pairs and the corresponding object field- value pairs of the plurality of record objects [Paragraph 0058 teaches calculating a value between a no match, and an exact match, therefore determining mismatches between the fields as represented by the no match];
generating, by the one or more processors, a score corresponding to the data source provider based on the first number of matches, the score indicating a level of reliability of data included in the system of record [Paragraph 0008 teaches generating an accuracy score by combining the matching between each corresponding fields; Paragraph 0082 teaches overall accuracy score of the data provided indicates how accurately the banks data is being collected and maintained, therefore, how reliable is the provider at maintaining and collecting the data, therefore, the accuracy score calculation is analogous to the trust score; Paragraph 0054 teaches calculating accuracy score based on matching scores and trustworthiness; Paragraph 0047 teaches calculating an overall accuracy score for a data source (by combining individual accuracy scores of all records originating from that source), therefore, trust score for the data included in the system of record or provider; Paragraph 0058 teaches m is the normalized matching score, obtained by summing all the individual match values and dividing by the count, therefore, generating the accuracy score (which is analogous to the trust score) based on the matches; Paragraph 0040 teaches data accuracy score is calculated for an entity, data source (data provider), or a data record].
Wedgeworth does not appear to expressly disclose identifying node field-value pairs having a confidence score greater than a threshold score; generating a score based on the first number of matches and the second number of mismatches.
Sharifi discloses:
identifying node-field value pairs having a confidence score greater than a threshold score [Column 23, line 14 teaches the system can select via a filter component, based on the respective confidence score values, a set of features, by selecting features having confidence score values over a predetermined threshold level].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention 
Neither Wedgeworth nor Sharifi appear to expressly disclose generating a score based on the first number of matches and the second number of mismatches.
Poplavski discloses:
generating a score based on the first number of matches and the second number of mismatches [Paragraph 0003 teaches performing a pair-wise comparison of tokens in the matched set and the unmatched set using a similarity scoring function, and further, calculating a weight for the scores as a ratio of the matched set divided by a ratio of the unmatched set, where the weight represents the score being calculated based on the first number of matches and the second number of mismatches as represented by the unmatched set; Paragraph 0028 teaches computing a weight for the score based on the matched set ratio divided by the unmatched set ratio].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Wedgeworth as modified by Sharifi, by generating a score based on the first number of matches and the second number of mismatches, as taught by Poplavski [Paragraph 0003, 0028], because the applications are directed to identification of data by matching of features; taking into consideration the matches as well as mismatches of data in the score calculation enables to introduce a confidence or threshold variable into the matching process, which can further be used to assess 
	
As to claim 2:
Wedgeworth discloses:
	determining a third number of incompletes among the one or more object field-value pairs of the plurality of record objects for a corresponding node field-value pair of the plurality of node profiles [Paragraph 0062 teaches determining that data field for the data source is empty, therefore, incomplete]; and 
wherein generating the trust score further comprises generating the trust score corresponding to the data source provider based on the number of matches and not factoring the third number of incompletes [Paragraph 0058 teaches calculating matching score by summing all the match values and dividing by the count, hence, based on the number of matches, and not including the incomplete values; Paragraph 0062 teaches the empty data fields (incompletes) is not included in the calculation of the accuracy score].
Wedgeworth does not appear to expressly disclose generating a score based on the first number of matches and the second number of mismatches.
Poplavski discloses:
generating a score based on the first number of matches and the second number of mismatches [Paragraph 0003 teaches performing a pair-wise comparison of tokens in the matched set and the unmatched set using a similarity scoring function, and further, calculating a weight for the scores as a ratio of the matched set divided by a ratio of the unmatched set, where the weight represents the score being calculated based on the first number of matches and the second number .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Wedgeworth as modified by Sharifi, by generating a score based on the first number of matches and the second number of mismatches, as taught by Poplavski [Paragraph 0003, 0028], because the applications are directed to identification of data by matching of features; taking into consideration the matches as well as mismatches of data in the score calculation enables to introduce a confidence or threshold variable into the matching process, which can further be used to assess the confidence of the calculated scores, and thereby improve the accuracy of the system (See Poplavski Para [0013]).

	As to claim 3:
Wedgeworth discloses:
	identifying, by the one or more processors, for each object field-value pair of the plurality of record objects, a corresponding node field-value pair from the plurality of node profiles based on an object field of the object field-value pair matching a node field of the corresponding node field-value pair [Paragraph 0008 teaches retrieving a data record from the stored data record having a data field corresponding to a data field of the data record to be evaluated, therefore, identifying the corresponding records and data fields].

	As to claim 6:
Wedgeworth discloses:
determining a third number of matches between the one or more object field-value pairs of the plurality of record objects and a corresponding node field-value pair of the plurality of node profiles [Paragraph 0058 teaches m is the normalized matching score for the field candidate record and the corresponding field, and is normalized by summing all the individual match values and dividing by the count, where the count is the number of matches, therefore, determining a number of matches between corresponding field-value pairs]; 
determining a fourth number of mismatches between the one or more object field-value pairs of the plurality of record objects and the corresponding node field-value pairs of the plurality of node profiles [Paragraph 0058 teaches calculating a value between a no match, and an exact match, determining mismatches between the fields as represented by the no match, and a normalized matching score m including the count; Paragraph 0060 teaches matching score m is calculated between two terms in corresponding fields, where 0.0 represents no match or no similarity (mismatches), and 1.0 represents the terms being identical]; and 
generating, by the one or more processors, a health score corresponding to the data source provider based on the third number of matches and the fourth number of mismatches [Paragraph 0058 teaches m is the normalized matching score for the field candidate record and the corresponding field, and is normalized by summing all the individual match values (including matches and mismatches) and dividing by the count, where the count is the number of matches and mismatches, therefore, the normalized matching score is analogous to the health score since it is based on the number of matches and mismatches].

As to claim 7:
	Wedgeworth discloses:
wherein the system of record is a first system of record and wherein maintaining the plurality of node profiles further comprises generating the plurality of node profiles using second data from a plurality of second systems of record corresponding to individual tenants, each second system of record of the plurality of second systems of record different from the first system of record [Paragraph 0008 teaches storing a plurality of data records, each of the data records is associated with an entity, each record containing field and data values corresponding to the fields; Paragraph 0017 teaches data is provided to the system from multiple sources, and stored to be assessed individually, therefore, different from the first system; Paragraph 0067 teaches calculating trustworthiness score based on chosen representative data fields].

	As to claim 8:
	Wedgeworth discloses:
generating, by the one or more processors, a health score corresponding to the data source provider based on comparing each node field-value pair of the subset of node field-value pairs with the corresponding object field-value pair of the plurality of record objects [Paragraph 0058 teaches m is the normalized matching score for the field candidate record and the corresponding field, and is normalized by summing all the individual match values and dividing by the count, where the count is the number of matches, therefore, determining a number of matches between corresponding field-value pairs, where in order to determine a matching score a comparison of the corresponding fields is being performed].
	
As to claim 10:
	Wedgeworth discloses:
wherein the system of record is a first system of record and further comprising generating, by the one or more processors, a multi- tenant system of record using a plurality of second systems of record, the multi-tenant system of record configured to maintain a second plurality of record objects, each record object of the second plurality of record objects including at least one object field-value pair having a second confidence score generated based on a second trust score corresponding to a corresponding second system of record that includes a second object field-value pair that matches the at least one object field-value pair [Paragraph 0008 teaches storing a plurality of data records, each of the data records is associated with an entity, each record containing field and data values corresponding to the fields; Paragraph 0017 teaches obtaining data from multiple data sources and assessing the accuracy of the data; Paragraph 0067 teaches calculating a trustworthiness weight for a data source (confidence score)].

As to claim 11:
	Wedgeworth discloses:
maintaining the plurality of node profiles further comprises maintaining the one or more node field-value pairs of the plurality of node profiles generated from one or more electronic activities accessible via the data source provider that provided access to the system of record [Paragraph 0008 teaches storing data records from different data sources; Paragraph 0019 teaches calculating accuracy scores for the data records using other data records for the same entity or person, previously stored at the multi-sourced data management system; Paragraph 0020 teaches records are built from information provided by the customer such as a customer opening a new account, therefore, generated from electronic activities].
	

	Wedgeworth discloses:
	A system, comprising: one or more processors configured to: 
access a plurality of record objects of a system of record corresponding to a data source provider, each record object of the plurality of record objects corresponding to a record object type and having one or more object field-value pairs, each object field-value pair of the record object associating an object field value to a corresponding object field of the record object [Paragraph 0008 teaches receiving a plurality of data records received from a plurality of different data sources, where the records are associated with entities, and have fields and data in the fields, hence, field value pairs; Paragraph 0041 teaches the received data record may be one of many data records that are sequentially accessed and evaluated for accuracy, therefore, accessing a plurality of records]; 
maintain a plurality of node profiles corresponding to a plurality of entities, each node profile of the plurality of node profiles including one or more node field-value pairs, each node field-value pair of the node profile associating a node field value to a corresponding node field of the node profile [Paragraph 0008 teaches storing a plurality of data records, wherein each of the data records is associated with an entity, each record containing field and data values corresponding to the fields; Paragraph 0043 teaches data may be organized into data node networks having multiple data nodes/records that are all associated with a single entity]; 
identifying, by the one or more processors, a subset of node field-value pairs from the one or more node field-value pairs of the plurality of node profiles [Paragraph 0008 teaches receiving a data record to be evaluated for accuracy, and retrieving a group of data records from the stored plurality for data records, where each record has a data field corresponding to a data field of the data record to be evaluated, in other words, identifying a subset of node-field value pairs from ;
identify for each node field-value pair included in the subset, (i) an entity of the plurality of entities that corresponds with the node profile that includes the node field-value pair and (ii) a particular record object of the plurality of record objects that is associated with the entity [Paragraph 0042 teaches retrieving, through the entity resolution system, all data that may pertain to the same entity as the entity of the candidate data records, where the candidate data records are the records to be evaluated, therefore, identifying the entity and corresponding records associated with the entity; Paragraph 0043 teaches data records are organized into groups or nodes that each represent a single entity];
compare each node field-value pair of the subset of node field- value pairs with a corresponding object field-value pair of the particular record object of the plurality of record objects [Paragraph 0008 teaches determining a matching score for each of the retrieved data fields in each of the retrieved group of data records and the corresponding data fields in each of the received records to be evaluated, therefore, comparing each of the retrieved stored record fields with the corresponding received records fields; Paragraph 0044 teaches once the same entity data has been identified, matching the corresponding fields of the records to each field of the data records of the same entity, therefore comparing the fields with corresponding fields of the particular records]; 
based on comparing each node field-value pair of the subset of node field-value pairs with the corresponding object field-value pair of the plurality of record objects, determine a first number of matches between node field-value pairs of the subset of node field-value pairs and corresponding object field-value pairs of the plurality of record objects [Paragraph 0054 teaches data accuracy score (representing the trust score) formula including the matching score; Paragraph 0058 teaches m is the normalized matching score for the field candidate record and the count, where the count is the number of matches, therefore, determining a number of matches between corresponding field-value pairs], and 
determine a second number of mismatches between the node field-value pairs of the subset of node field-value pairs and the corresponding object field- value pairs of the plurality of record objects [Paragraph 0058 teaches calculating a value between a no match, and an exact match, therefore determining mismatches between the fields as represented by the no match];
generate a score corresponding to the data source provider based on the first number of matches, the score indicating a level of reliability of data included in the system of record [Paragraph 0008 teaches generating an accuracy score by combining the matching between each corresponding fields; Paragraph 0082 teaches overall accuracy score of the data provided indicates how accurately the banks data is being collected and maintained, therefore, how reliable is the provider at maintaining and collecting the data, therefore, the accuracy score calculation is analogous to the trust score; Paragraph 0054 teaches calculating accuracy score based on matching scores and trustworthiness; Paragraph 0047 teaches calculating an overall accuracy score for a data source (by combining individual accuracy scores of all records originating from that source), therefore, trust score for the data included in the system of record or provider; Paragraph 0058 teaches m is the normalized matching score, obtained by summing all the individual match values and dividing by the count, therefore, generating the accuracy score (which is analogous to the trust score) based on the matches; Paragraph 0040 teaches data accuracy score is calculated for an entity, data source (data provider), or a data record].
Wedgeworth does not appear to expressly disclose identifying node field-value pairs having a confidence score greater than a threshold score; generating a score based on the first number of matches and the second number of mismatches.

identifying node-field value pairs having a confidence score greater than a threshold score [Column 23, line 14 teaches the system can select via a filter component, based on the respective confidence score values, a set of features, by selecting features having confidence score values over a predetermined threshold level].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Wedgeworth, by identifying node field-value pairs having a confidence score greater than a threshold score, as taught by Sharifi [Column 23], because both applications are directed to identification of data or records by matching of features; by selecting a set of features that meets a confidence score, the set of fields and values to be compared is significantly reduced, which will thereby improve the efficiency of the system, by having to compare less data, reducing computation time and associated resources required.
Neither Wedgeworth nor Sharifi appear to expressly disclose generating a score based on the first number of matches and the second number of mismatches.
Poplavski discloses:
generate a score based on the first number of matches and the second number of mismatches [Paragraph 0003 teaches performing a pair-wise comparison of tokens in the matched set and the unmatched set using a similarity scoring function, and further, calculating a weight for the scores as a ratio of the matched set divided by a ratio of the unmatched set, where the weight represents the score being calculated based on the first number of matches and the second number of mismatches as represented by the unmatched set; Paragraph 0028 teaches computing a weight for the score based on the matched set ratio divided by the unmatched set ratio].


	As to claim 17:
Wedgeworth discloses:
determine a third number of incompletes among the one or more object field-value pairs of the plurality of record objects for a corresponding node field-value pair of the plurality of node profiles [Paragraph 0062 teaches determining that data field for the data source is empty, therefore, incomplete]; and 
wherein to generate the trust score, the one or more processors are further configured to generate the trust score corresponding to the data source provider based on the number of matches and not factoring the third number of incompletes [Paragraph 0058 teaches calculating matching score by summing all the match values and dividing by the count, hence, based on the number of matches, and not including the incomplete values; Paragraph 0062 teaches the empty data fields (incompletes) is not included in the calculation of the accuracy score].
Wedgeworth does not appear to expressly disclose generating a score based on the first number of matches and the second number of mismatches.

generate a score based on the first number of matches and the second number of mismatches [Paragraph 0003 teaches performing a pair-wise comparison of tokens in the matched set and the unmatched set using a similarity scoring function, and further, calculating a weight for the scores as a ratio of the matched set divided by a ratio of the unmatched set, where the weight represents the score being calculated based on the first number of matches and the second number of mismatches as represented by the unmatched set; Paragraph 0028 teaches computing a weight for the score based on the matched set ratio divided by the unmatched set ratio].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Wedgeworth as modified by Sharifi, by generating a score based on the first number of matches and the second number of mismatches, as taught by Poplavski [Paragraph 0003, 0028], because the applications are directed to identification of data by matching of features; taking into consideration the matches as well as mismatches of data in the score calculation enables to introduce a confidence or threshold variable into the matching process, which can further be used to assess the confidence of the calculated scores, and thereby improve the accuracy of the system (See Poplavski Para [0013]).

	As to claim 18:
Wedgeworth discloses:
identify, for each object field-value pair of the plurality of record objects, a corresponding node field-value pair from the plurality of node profiles based on an object field of the object field-value pair matching a node field of the corresponding node field-value pair [Paragraph 0008 teaches retrieving a data record from the stored data record having a .

	As to claim 20:
	Wedgeworth discloses:
	A non-transitory computer-readable storage medium having instructions embodied thereon, the instructions being executable by one or more processors to cause the one or more processors to:
access a plurality of record objects of a system of record corresponding to a data source provider, each record object of the plurality of record objects corresponding to a record object type and having one or more object field-value pairs, each object field-value pair of the record object associating an object field value to a corresponding object field of the record object [Paragraph 0008 teaches receiving a plurality of data records received from a plurality of different data sources, where the records are associated with entities, and have fields and data in the fields, hence, field value pairs; Paragraph 0041 teaches the received data record may be one of many data records that are sequentially accessed and evaluated for accuracy, therefore, accessing a plurality of records]; 
maintain a plurality of node profiles corresponding to a plurality of entities, each node profile of the plurality of node profiles including one or more node field-value pairs, each node field-value pair of the node profile associating a node field value to a corresponding node field of the node profile [Paragraph 0008 teaches storing a plurality of data records, wherein each of the data records is associated with an entity, each record containing field and data values corresponding to the fields; Paragraph 0043 teaches data may be organized into data node networks having multiple data nodes/records that are all associated with a single entity]; 
identify a subset of node field-value pairs from the one or more node field-value pairs of the plurality of node profiles [Paragraph 0008 teaches receiving a data record to be evaluated for accuracy, and retrieving a group of data records from the stored plurality of data records, where each record has a data field corresponding to a data field of the data record to be evaluated, in other words, identifying a subset of node-field value pairs from the one or more node field-value pairs that correspond to the node-field value pair; Paragraph 0041 teaches retrieving all pertinent data records that may be relevant to the accuracy assessment];
identify for each node field-value pair included in the subset, (i) an entity of the plurality of entities that corresponds with the node profile that includes the node field-value pair and (ii) a particular record object of the plurality of record objects that is associated with the entity [Paragraph 0042 teaches retrieving, through the entity resolution system, all data that may pertain to the same entity as the entity of the candidate data records, where the candidate data records are the records to be evaluated, therefore, identifying the entity and corresponding records associated with the entity; Paragraph 0043 teaches data records are organized into groups or nodes that each represent a single entity];
compare each node field-value pair of the subset of node field- value pairs with a corresponding object field-value pair of the particular record object of the plurality of record objects [Paragraph 0008 teaches determining a matching score for each of the retrieved data fields in each of the retrieved group of data records and the corresponding data fields in each of the received records to be evaluated, therefore, comparing each of the retrieved stored record fields with the corresponding received records fields; Paragraph 0044 teaches once the same entity data has been identified, matching the corresponding fields of the records to each field of the data records of the same entity, therefore comparing the fields with corresponding fields of the particular records]; 
based on comparing each node field-value pair of the subset of node field-value pairs with the corresponding object field-value pair of the plurality of record objects, determine a first number of matches between node field-value pairs of the subset of node field-value pairs and corresponding object field-value pairs of the plurality of record objects [Paragraph 0054 teaches data accuracy score (representing the trust score) formula including the matching score; Paragraph 0058 teaches m is the normalized matching score for the field candidate record and the corresponding field, and is normalized by summing all the individual match values and dividing by the count, where the count is the number of matches, therefore, determining a number of matches between corresponding field-value pairs], and 
determine a second number of mismatches between the node field-value pairs of the subset of node field-value pairs and the corresponding object field- value pairs of the plurality of record objects [Paragraph 0058 teaches calculating a value between a no match, and an exact match, therefore determining mismatches between the fields as represented by the no match];
generate a score corresponding to the data source provider based on the first number of matches, the score indicating a level of reliability of data included in the system of record [Paragraph 0008 teaches generating an accuracy score by combining the matching between each corresponding fields; Paragraph 0082 teaches overall accuracy score of the data provided indicates how accurately the banks data is being collected and maintained, therefore, how reliable is the provider at maintaining and collecting the data, therefore, the accuracy score calculation is analogous to the trust score; Paragraph 0054 teaches calculating accuracy score based on matching scores and trustworthiness; Paragraph 0047 teaches calculating an overall accuracy score for a data source (by combining individual accuracy scores of all records originating from that source), therefore, trust score for the data included in the system of record or provider; Paragraph 0058 teaches m is the normalized matching score, obtained by summing all the individual match values and dividing by the .
Wedgeworth does not appear to expressly disclose identifying node field-value pairs having a confidence score greater than a threshold score; generating a score based on the first number of matches and the second number of mismatches.
Sharifi discloses:
identifying node-field value pairs having a confidence score greater than a threshold score [Column 23, line 14 teaches the system can select via a filter component, based on the respective confidence score values, a set of features, by selecting features having confidence score values over a predetermined threshold level].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Wedgeworth, by identifying node field-value pairs having a confidence score greater than a threshold score, as taught by Sharifi [Column 23], because both applications are directed to identification of data or records by matching of features; by selecting a set of features that meets a confidence score, the set of fields and values to be compared is significantly reduced, which will thereby improve the efficiency of the system, by having to compare less data, reducing computation time and associated resources required.
Neither Wedgeworth nor Sharifi appear to expressly disclose generating a score based on the first number of matches and the second number of mismatches.
Poplavski discloses:
generate a score based on the first number of matches and the second number of mismatches [Paragraph 0003 teaches performing a pair-wise comparison of tokens in the matched .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Wedgeworth as modified by Sharifi, by generating a score based on the first number of matches and the second number of mismatches, as taught by Poplavski [Paragraph 0003, 0028], because the applications are directed to identification of data by matching of features; taking into consideration the matches as well as mismatches of data in the score calculation enables to introduce a confidence or threshold variable into the matching process, which can further be used to assess the confidence of the calculated scores, and thereby improve the accuracy of the system (See Poplavski Para [0013]).

As to claim 21:
Wedgeworth discloses:
determine a third number of incompletes among the one or more object field-value pairs of the plurality of record objects for a corresponding node field-value pair of the plurality of node profiles [Paragraph 0062 teaches determining that data field for the data source is empty, therefore, incomplete]; and 
wherein to generate the trust score, the one or more processors are further configured to generate the trust score corresponding to the data source provider based on the number of matches and not factoring the third number of incompletes [Paragraph 0058 teaches .
Wedgeworth does not appear to expressly disclose generating a score based on the first number of matches and the second number of mismatches.
Poplavski discloses:
generate a score based on the first number of matches and the second number of mismatches [Paragraph 0003 teaches performing a pair-wise comparison of tokens in the matched set and the unmatched set using a similarity scoring function, and further, calculating a weight for the scores as a ratio of the matched set divided by a ratio of the unmatched set, where the weight represents the score being calculated based on the first number of matches and the second number of mismatches as represented by the unmatched set; Paragraph 0028 teaches computing a weight for the score based on the matched set ratio divided by the unmatched set ratio].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Wedgeworth as modified by Sharifi, by generating a score based on the first number of matches and the second number of mismatches, as taught by Poplavski [Paragraph 0003, 0028], because the applications are directed to identification of data by matching of features; taking into consideration the matches as well as mismatches of data in the score calculation enables to introduce a confidence or threshold variable into the matching process, which can further be used to assess the confidence of the calculated scores, and thereby improve the accuracy of the system (See Poplavski Para [0013]).

s 4, 5, 14, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wedgeworth, III (U.S. Publication No. 2016/0364427), in view of Sharifi (U.S. Patent No. 10,318,543), in view of Poplavski et al. (U.S. Publication No. 2016/0063336) hereinafter Poplavski, and further in view of Elkington et al. (U.S. Publication No. 2016/0357790) hereinafter Elkington.
	As to claim 4:
	Wedgeworth discloses all the limitations as set forth in the rejections of claim 1 above, but does not appear to expressly disclose the confidence score of each node field-value pair of the one or more node field-value pairs of the plurality of node profiles is generated from at least one contribution score of a data point that corresponds  to the node field value of the node field-value pair, the confidence score indicative of a level of certainty in the node field-value pair, the at least one contribution score generated based on a time associated with the data point.
	Elkington discloses:
	the confidence score of each node field-value pair of the one or more node field-value pairs of the plurality of node profiles is generated from at least one contribution score of a data point that corresponds  to the node field value of the node field-value pair, the confidence score indicative of a level of certainty in the node field-value pair, the at least one contribution score generated based on a time associated with the data point [Paragraph 0043 teaches once feature vectors have been built, they are fed into the model to generate resolved records, and further associate a confidence score with each generated resolved record; Paragraph 0046 teaches the feature vector can be built from any suitable combination of components, including “Recency”, where recency score will represent the contribution score;  Paragraph 0069 teaches recency score measures how recently the field was updated, and in general, a more recently updated field is more reliable; Paragraph 0070 teaches a value for feature recency can be calculated based on the date of update].

	
As to claim 5:
Wedgeworth discloses all the limitations as set forth in the rejections of claim 1 above, but does not appear to expressly disclose determining, by the one or more processors, a third number of completes of the one or more object field-value pairs for the plurality of record objects based on object fields of the one or more object field-value pairs of the plurality of record objects matching corresponding node fields of the one or more node field-value pairs of the plurality of node profiles; and generating, by the one or more processors, a health score corresponding to the data source provider based on the third number of completes for the one or more object field-value pairs of the plurality of record objects, the health score indicating a level of completeness of the system of record.
Elkington discloses:
determining, by the one or more processors, a third number of completes of the one or more object field-value pairs for the plurality of record objects based on object fields of the one or more object field-value pairs of the plurality of record objects matching corresponding node fields of the one or more node field-value pairs of the plurality of node profiles [Paragraph 0048 teaches a record with a high degree of completeness is more reliable than a record with a large number of missing values; Paragraph 0049 teaches calculating completeness of a record based on the number of fields that have a value, therefore, determining a number of completes in the records]; and 
generating, by the one or more processors, a health score corresponding to the data source provider based on the third number of completes for the one or more object field-value pairs of the plurality of record objects, the health score indicating a level of completeness of the system of record [Paragraph 0049 teaches calculating completeness, indicating a level of completeness of the records, using the number of completes and the total number of fields, where the completeness represents the health score].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Wedgeworth, by calculating a number of completes of the one or more object field-value pairs for the plurality of record objects based on object fields of the one or more object field-value pairs of the plurality of record objects matching corresponding node fields of the one or more node field-value pairs of the plurality of node profiles; and generating a health score corresponding to the data source provider based on the third number of completes for the one or more object field-value pairs of the plurality of record objects, the health score indicating a level of completeness of the system of record, as taught by Elkington [Paragraph 0048, 0049], because the applications are directed to identification of data or records by matching of attributes; by utilizing a variety of factors including completeness, resolution of records can be performed with increased accuracy and reliability.

	Wedgeworth discloses all the limitations as set forth in the rejections of claim 1 above, but does not appear to expressly disclose comparing, by the one or more processors, at least one object field-value pair of a first record object of the plurality of record objects to a corresponding node field-value pair of the plurality of node profiles indicated as current.
	Elkington discloses:
comparing, by the one or more processors, at least one object field-value pair of a first record object of the plurality of record objects to a corresponding node field-value pair of the plurality of node profiles indicated as current [Paragraph 0089 teaches identifying a resolved record in the most recent set; Paragraph 0090 teaches ST is the most recent set; Paragraph 0095 teaches using ST as input and resolved records].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Wedgeworth, by comparing, by the one or more processors, at least one object field-value pair of a record object of the plurality of record objects to a corresponding node field-value pair of the plurality of node profiles indicated as current, as taught by Elkington [Paragraph 0089, 0090, 0095], because the applications are directed to identification of data or records by matching of attributes; by utilizing a variety of factors including completeness, and recency, resolution of records can be performed with increased accuracy and reliability, since more recently updated fields are more reliable (See Elkington Para [0069]).

As to claim 15:
Wedgeworth discloses all the limitations as set forth in the rejections of claim 14 above, but does not appear to expressly disclose generating, by the one or more processors, a health score 
	Elkington discloses:
generating, by the one or more processors, a health score based on a number of object field-value pairs in the plurality of record objects determined to not be current [Paragraph 0070 teaches calculating recency score based on more recent values and the oldest value, which is the value determined to not be current].

As to claim 19:
	Wedgeworth discloses all the limitations as set forth in the rejections of claim 1 above, but does not appear to expressly disclose the confidence score of each node field-value pair of the one or more node field-value pairs of the plurality of node profiles is generated from at least one contribution score of a data point that corresponds to the node field value of the node field-value pair, the confidence score indicative of a level of certainty in the node field-value pair, the at least one contribution score generated based on a time associated with the data point.
	Elkington discloses:
	the confidence score of each node field-value pair of the one or more node field-value pairs of the plurality of node profiles is generated from at least one contribution score of a data point that corresponds to the node field value of the node field-value pair, the confidence score indicative of a level of certainty in the node field-value pair, the at least one contribution score generated based on a time associated with the data point [Paragraph 0043 teaches once feature vectors have been built, they are fed into the model to generate resolved records, and further associate a confidence score with each generated resolved record; Paragraph 0046 teaches the feature vector can be built from any suitable combination of components, .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Wedgeworth, by generating a confidence score of each node field-value pair of the one or more node field-value pairs of the plurality of node profiles is generated from at least one contribution score of a data point that corresponds to the node field value of the node field-value pair, the confidence score indicative of a level of certainty in the node field-value pair, the at least one contribution score generated based on a time associated with the data point, as taught by Elkington [Paragraph 0043, 0046, 0069, 0070], because the applications are directed to identification of data or records by matching of attributes; by utilizing a variety of factors including recency and record confidence, the matching and resolution of records can be performed with increased accuracy and reliability.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wedgeworth, III (U.S. Publication No. 2016/0364427), in view of Sharifi (U.S. Patent No. 10,318,543), in view of Poplavski et al. (U.S. Publication No. 2016/0063336) hereinafter Poplavski, and further in view of Valdes et al. (U.S. Publication No. 2018/0150599) hereinafter Valdes.
	As to claim 9:
	Wedgeworth discloses all the limitations as set forth in the rejections of claim 1 above, but does not appear to expressly disclose identifying, by the one or more processors, from the plurality of record objects, a first record object of a first record object type and a second record object of a 
	Valdes discloses:
identifying, by the one or more processors, from the plurality of record objects, a first record object of a first record object type and a second record object of a second record object type [Paragraph 0007 teaches receiving plurality of data records from a plurality of sources, of different data types; Paragraph 0034 teaches receiving inbound data records]; 
determining, by the one or more processors, that the first record object is to be linked to the second record object [Paragraph 0008 teaches receiving records from different sources and different data types, and associating the records as a standardized set, comprising mappings specifying transformations from one or more formats, to a single data type, corresponding to a user identifier, therefore, determine to link records of different types based on rules; Paragraph 0054 teaches generating association of data records according to models associated with one or more formats or data types; Paragraph 0034 teaches determining whether a record is related to an existing record previously stored]; 
identifying, by the one or more processors, that the first record object is linked with the second record object in the system of record [Paragraph 0007 teaches determining a link between data records in each of the fields]; and 
generating, by the one or more processors, a health score corresponding to the data source provider based on i) determining whether the first record object is to be linked to the second record object and ii) identifying that the first record object is linked with the second record object in the system of record [Paragraph 0007 teaches generating a request to resolve the data gaps between the identified records; Paragraph 0010 teaches generating reports and insight based on evaluation of the data; Paragraph 0034 teaches performing any number of metrics and calculations, analytics algorithms, cross-referencing data, on the stored data].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Wedgeworth, by identifying, by the one or more processors, from the plurality of record objects, a first record object of a first record object type and a second record object of a second record object type, determining, by the one or more processors, that the first record object is to be linked to the second record object, identifying, by the one or more processors, that the first record object is linked with the second record object in the system of record; and generating, by the one or more processors, a health score corresponding to the data source provider based on i) determining whether the first record object is to be linked to the second record object and ii) identifying that the first record object is linked with the second record object in the system of record, as taught by Valdes [Paragraph 0007, 0008, 0010, 0034], because the applications are directed to identification of data or records by matching of attributes; by aggregating related information of different types, users can access a greater amount of information in a single system, which enhances the user experience (See Valdes Para [0003]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wedgeworth, III (U.S. Publication No. 2016/0364427), in view of Sharifi (U.S. Patent No. 10,318,543), in view of .
	As to claim 13:
	Wedgeworth discloses all the limitations as set forth in the rejections of claim 1 above, but does not appear to expressly disclose determining, by the one or more processors, a first level of completeness of a first record field type among the plurality of record objects, the first level of completeness indicating a first number of record objects with the first record field type; determining, by the one or more processors, a second level of completeness of a second record field type among the plurality of record objects, the second level of completeness indicating a second number of record objects with the second record field type; determining, by the one or more processors, that the second level of completeness of the second record field type is greater than the first level of completeness of the first record field type in the plurality of record objects; and providing, by the one or more processors, an indication to the data source provider for the system of record to increase the first number of record objects with the first record field type responsive to determining that the second level of completeness is greater than the first level of completeness.
	Gurupur discloses:
determining, by the one or more processors, a first level of completeness of a first record field type among the plurality of record objects, the first level of completeness indicating a first number of record objects with the first record field type [Paragraph 0011 teaches determining completeness of individual patient record data as well as the general thoroughness of record keeping in a medical database; Paragraph 0012 teaches determining the completeness of individual patient records as well as aggregate patient records; Table 2, Data Field Completeness Score, measures the strength of recording for a specific data field for either all patients in a database or a subset of patients]; 
determining, by the one or more processors, a second level of completeness of a second record field type among the plurality of record objects, the second level of completeness indicating a second number of record objects with the second record field type [Paragraph 0012 teaches determining the completeness of individual patient records as well as aggregate patient records; Table 2, Data Field Completeness Score, measures the strength of recording for a specific data field for either all patients in a database or a subset of patients]; 
determining, by the one or more processors, that the second level of completeness of the second record field type is greater than the first level of completeness of the first record field type in the plurality of record objects [Paragraph 0053 teaches comparing individual data fields across the patient database, using the data field completeness score, which averages the completeness of a specific data field across all patients to determine how well one particular class of data is being recorded]; and 
providing, by the one or more processors, an indication to the data source provider for the system of record to increase the first number of record objects with the first record field type responsive to determining that the second level of completeness is greater than the first level of completeness [Paragraph 0012 teaches evaluating the strength of record-keeping; Paragraph 0053 teaches comparing the data field completeness score to ensure proper patient record keeping for each data field].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Wedgeworth, by determining, by the one or more processors, a first level of completeness of a first record field type among the plurality of record objects, the first level of completeness indicating a first number of record objects with the first record field type; determining, by the one or more processors, a second level of completeness of a second record field type among .

Response to Arguments
	The following is in response to Applicant’s arguments filed on September 21, 2020. 
	Applicant’s arguments have been fully and carefully considered but are not persuasive.  
	
	Regarding claim 1, Applicant argues that “Wedgeworth does not teach or suggest “identifying, by the one or more processors, for each node field-value pair included in the subset, (i) an entity of the plurality of entities that corresponds with the node profile that includes the node field-value pair and (ii) a particular record object of the plurality of record objects that is associated with the entity” and “comparing, by the one or more processors, each node field-value pair of the subset of node field-value pairs with a corresponding object field-value pair of the particular record object of the plurality of record objects””.

	However, for Applicant’s benefit, Examiner respectfully submits that Wedgeworth discloses “identifying, by the one or more processors, for each node field-value pair included in the subset, (i) an entity of the plurality of entities that corresponds with the node profile that includes the node field-value pair and (ii) a particular record object of the plurality of record objects that is associated with the entity” and “comparing, by the one or more processors, each node field-value pair of the subset of node field-value pairs with a corresponding object field-value pair of the particular record object of the plurality of record objects”, as further detailed below.
Wedgeworth [Paragraph 0042] teaches retrieving, through the entity resolution system, all data that may pertain to the same entity as the entity of the candidate data records, where the candidate data records are the records to be evaluated, therefore, Wedgeworth identifies the entity and the corresponding records associated with the entity, and further [Paragraph 0043] teaches that data records are organized into groups or nodes that each represent a single entity.  Wedgeworth [Paragraph 0008] further teaches determining a matching score for each of the retrieved data fields in each of the retrieved group of data records and the corresponding data fields in each of the received records to be evaluated, therefore, comparing each of the retrieved stored record fields with the corresponding received records fields, and finally [Paragraph 0044] teaches once the same entity data has been identified, performing a matching of the corresponding fields of the records to each field of the data records of the same entity, therefore comparing the fields with corresponding fields of the particular records. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL PEREZ-ARROYO whose telephone number is (571)272-8969.  The examiner can normally be reached on Monday - Friday, 8:00am - 5:30pm, Alt Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAQUEL PEREZ-ARROYO/Examiner, Art Unit 2169